DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 3/08/2021.
           Claims 1-6 and 8-20 are currently pending.
           Claims 1 and 12 have been amended.
           Claims 1 and 12 are independent claims.

Reasons for Allowance
2.        Claims 1-6 and 8-20 are allowed over the prior arts of record.
3.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 1, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “A probing device comprising: a chuck configured to support a device under test (DUT); and a probe card disposed above the chuck; wherein the probe card includes an inlet configured to convey a gas into the probe card, …wherein the outlet includes a plurality of sub-outlets, and orientations of the sub-outlets are adjustable.…” in combination with all other elements as claimed in claim 1. 

          Regarding claim 12, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:  


        As to claim(s) 2-6 and 8-11, the claims are allowed as they further limit allowed claim 1.
         As to claim(s) 13-20, the claims are allowed as they further limit allowed claim 12.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Nakata (U.S Pat. 8638118) discloses a wafer inspection device, which inspects the electrical properties of a semiconductor wafer on which a semiconductor integrated circuit is formed, and the wafer inspection device has: a holding mechanism for holding a probe card; a wafer stage that holds the semiconductor wafer on the upper surface and is movably provided; and a pressing mechanism that are held and press the wafer stage against the probe card. The wafer stage is provided on the outer periphery with a seal ring. The seal ring forms a sealed space in a state where the wafer and the probe card are brought close to each other by contacting the probe card and is provided in such a manner as to reduce the pressure of the sealed space (see specification for more details).              Pareja (U.S Pub. 20200200798) discloses a probe card cleaning apparatus includes a vacuum pump connected to draw air through an exhaust nozzle, an ionizer with connected to direct a stream of ionized air through an output nozzle, and a support structure that supports the nozzles proximate a probe needle of a probe card, the support structure movable between a first cleaning position and a second position that allows the probe needle to contact a wafer for testing (see specification for more details).
             Kanao (U.S Pat. 6194907) discloses a prober can make an appropriate evaluation in a microcurrent region. A wafer (9) is disposed on a chuck (8) in a casing (1). In the upper surface of the chuck (8), an electrode (8a) is formed which is connected to a power supply (11) via a wire (10). In the casing (1), a cylindrical electromagnetic shielding box (7) is disposed with the upper surface open. The upper surface of the casing (1) and the side surfaces and bottom surface of the electromagnetic shielding box (7) form a closed space (30) for surrounding the chuck (8) and the wafer (9). Also, a loader (6) for driving the chuck (8) and the electromagnetic shielding box (7) is disposed in the casing (1). On the upper surface of the casing (1), a tester head (3) is disposed with a probe card (4) disposed therein. Since part of the upper surface of the casing (1) is open, probe needles (5) of the probe card (4) protrude into the casing (1) through the opening (see specification for more details).
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
5/11/2021